

116 HR 1259 IH: Due Process Restoration Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1259IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Davidson of Ohio (for himself, Mr. Hill of Arkansas, Mr. Banks, Mr. Kevin Hern of Oklahoma, Mr. Norman, Mr. LaMalfa, and Mr. Posey) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize private parties to compel the Securities and Exchange Commission to seek sanctions by
			 filing civil actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Due Process Restoration Act of 2019. 2.Private parties authorized to compel the Securities and Exchange Commission to seek sanctions by filing civil actionsTitle I of the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding at the end the following:
			
				41.Private parties authorized to compel the Commission to seek sanctions by filing civil actions
 (a)Termination of administrative proceedingIn the case of any person who is a party to a proceeding brought by the Commission under a securities law, to which section 554 of title 5, United States Code, applies, and against whom an order imposing a cease and desist order and a penalty may be issued at the conclusion of the proceeding, that person may, not later than 20 days after receiving notice of such proceeding, and at that person’s discretion, require the Commission to terminate the proceeding.
 (b)Civil action authorizedIf a person requires the Commission to terminate a proceeding pursuant to subsection (a), the Commission may bring a civil action against that person for the same remedy that might be imposed.
 (c)VenueAn action brought by the Commission under subsection (b) may be brought only in accordance with the requirements relating to venue under section 1391 of title 28, United States Code..
		